


Exhibit 10.24

INDEMNIFICATION AGREEMENT

by and among

MORTON'S HOLDINGS, LLC,

MORTON'S RESTAURANT GROUP, INC.,

MORTON'S OF CHICAGO, INC.

and

[NAME OF INDEMNITEE]

Dated as of                            , 20            

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

Section 1.   Services by the Indemnitee   3 Section 2.   Indemnification   3
Section 3.   Action or Proceeding Other Than an Action by or in the Right of the
Company   3 Section 4.   Actions by or in the Right of the Company   4 Section
5.   Indemnification for Expenses of Successful Party   4 Section 6.  
Indemnification for Expenses of a Witness   4 Section 7.   Partial
Indemnification   4 Section 8.   Determination of Entitlement to Indemnification
  4 Section 9.   Presumptions and Effect of Certain Proceedings   5 Section 10.
  Advancement of Expenses   5 Section 11.   Remedies of the Indemnitee in Cases
of Determination not to Indemnify or to Advance Expenses   5 Section 12.   Other
Rights to Indemnification   6 Section 13.   Attorneys' Fees and Other Expenses
To Enforce Agreement   6 Section 14.   Duration of Agreement   6 Section 15.  
Severability   6 Section 16.   Identical Counterparts   7 Section 17.   Headings
  7 Section 18.   Definitions   7 Section 19.   Modification and Waiver   7
Section 20.   Notice by the Indemnitee   7 Section 21.   Settlement   8 Section
22.   Notices   8 Section 23.   Governing Law   8

--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

        This Indemnification Agreement (this "Agreement") is made and entered
into as of                            , 20    , by and among [Name of
Indemnitee](the "Indemnitee"), Morton's Holdings, LLC, a Delaware limited
liability company ("Holdings"), Morton's Restaurant Group, Inc., a Delaware
corporation ("MRG"), and Morton's of Chicago, Inc., an Illinois corporation
("MOC" and, together with Holdings and MRG, the "Indemnifying Parties").
References herein to the "Company" shall mean Holdings, MRG, MOC and each direct
or indirect majority-owned subsidiary of any of the foregoing, whether now
existing or hereafter acquired or established, and, as applicable, any one or
more of the foregoing.

        WHEREAS, highly competent persons are becoming more reluctant to serve
companies as directors, officers, employees, agents, fiduciaries or in other
similar capacities (each a "Covered Position") unless they are provided with
adequate protection against risks of claims and actions against them arising out
of their service to and activities on behalf of the company;

        WHEREAS, the Board of Advisors of Holdings, the Board of Directors of
MRG and the Board of Directors of MOC each have determined that the potential
inability to attract and retain such persons would be detrimental to the best
interests of the Indemnifying Parties and their subsidiaries and that the
Indemnifying Parties should act to assure such persons that there will be
increased certainty of such protection in the future;

        WHEREAS, it is reasonable, prudent and necessary for the Indemnifying
Parties contractually to obligate themselves to indemnify such persons to the
fullest extent permitted by applicable law so that they will serve or continue
to serve the Company free from undue concern that they will not be so
indemnified; and

        WHEREAS, the Indemnitee is willing to serve, continue to serve and/or
take on additional service for or on behalf of the Company on the condition that
the Indemnitee be so indemnified;

        NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Indemnifying Parties and the Indemnitee do hereby covenant
and agree as follows:

        Section 1.    Services by the Indemnitee.    The Indemnitee agrees to
serve or continue to serve, as applicable, in one or more Covered Positions with
respect to the Company and/or with respect to one or more other entities at the
request of the Company. This Agreement does not create or otherwise establish
any right on the part of the Indemnitee to be or continue to be nominated,
elected and/or appointed to a Covered Position or to serve in any other
capacity.

        Section 2.    Indemnification.    The Indemnifying Parties shall,
jointly and severally, indemnify the Indemnitee to the fullest extent permitted
by applicable law in effect on the date hereof or as such laws may from time to
time be amended. Without diminishing the scope of the indemnification provided
by this Section 2, the rights of indemnification of the Indemnitee provided
hereunder shall include, but shall not be limited to, those rights set forth
herein, except to the extent expressly prohibited or limited by applicable law.

        Section 3.    Action or Proceeding Other Than an Action by or in the
Right of the Company.    The Indemnitee shall be entitled to the indemnification
rights provided in this Section 3 if the Indemnitee is made a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative in
nature, other than an action by or in the right of the Company, by reason of the
fact that the Indemnitee is or was serving in one or more Covered Positions with
respect to the Company and/or with respect to one or more other entities at the
request of the Company and/or by reason of anything done or not done by the
Indemnitee in any such capacity. Pursuant to this Section 3, the Indemnitee
shall be indemnified against expenses (including attorneys' fees), judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by the Indemnitee in connection with such action, suit or proceeding (including,
but not limited to, the investigation, defense, settlement and appeal thereof),
if the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best

--------------------------------------------------------------------------------


interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe the Indemnitee's conduct was
unlawful.

        Section 4.    Actions by or in the Right of the Company.    The
Indemnitee shall be entitled to the indemnification rights provided in this
Section 4 if the Indemnitee is made a party or is threatened to be made a party
to any threatened, pending or completed action or suit brought by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that the Indemnitee is or was serving in one or more Covered Positions with
respect to the Company and/or with respect to one or more other entities at the
request of the Company and/or by reason of anything done or not done by the
Indemnitee in any such capacity. Pursuant to this Section 4, the Indemnitee
shall be indemnified against expenses (including attorneys' fees) actually and
reasonably incurred by the Indemnitee in connection with such action or suit
(including, but not limited to, the investigation, defense, settlement and
appeal thereof) if the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company; provided, however, that, no such indemnification shall be made in
respect of any claim, issue or matter as to which applicable law expressly
prohibits such indemnification by reason of an adjudication of liability of the
Indemnitee to the Company, unless, and only to the extent that, the Court of
Chancery of the State of Delaware or the court in which such action or suit was
brought shall determine upon application that, despite such adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnification for such expenses as such
court shall deem proper.

        Section 5.    Indemnification for Expenses of Successful
Party.    Notwithstanding the other provisions of this Agreement, to the extent
that the Indemnitee has been successful on the merits or otherwise (including,
without limitation, the dismissal of an action without prejudice) in defense of
any action, suit or proceeding referred to in Section 3 or 4 hereof, or in
defense of any claim, issue or matter therein, the Indemnitee shall be
indemnified against all expenses (including attorneys' fees) actually and
reasonably incurred by the Indemnitee or on the Indemnitee's behalf in
connection therewith.

        Section 6.    Indemnification for Expenses of a Witness.    To the
extent that the Indemnitee is, by reason of the Indemnitee's serving in one or
more Covered Positions with respect to the Company and/or with respect to one or
more other entities at the request of the Company, a witness in any action, suit
or proceeding, the Indemnitee shall be indemnified against all expenses actually
and reasonably incurred by the Indemnitee or on the Indemnitee's behalf in
connection therewith.

        Section 7.    Partial Indemnification.    If the Indemnitee is only
partially successful in the investigation, defense, settlement or appeal of any
action, suit or proceeding described in Section 3 or 4 hereof, and as a result
is not entitled under Section 5 hereof to indemnification for the total amount
of the expenses (including attorneys' fees) actually and reasonably incurred by
the Indemnitee or on the Indemnitee's behalf in connection therewith, the
Indemnifying Parties shall nevertheless, jointly and severally, indemnify the
Indemnitee as a matter of right pursuant to Section 5 hereof to the extent the
Indemnitee has been partially successful. Nothing contained in the preceding
sentence shall be interpreted so as to limit any rights that the Indemnitee may
otherwise have under Section 3 or 4 hereof.

        Section 8.    Determination of Entitlement to Indemnification.    Upon
written request by the Indemnitee for indemnification pursuant to Section 3 or 4
hereof, the entitlement of the Indemnitee to indemnification pursuant to the
terms of this Agreement shall be determined by the following person or persons
who shall be empowered to make such determination: (a) by a majority vote of the
Disinterested Directors (as defined in Section 18 hereof), even though less than
a quorum; or (b) by a committee of Disinterested Directors designated by
majority vote of the Disinterested Directors, even though less than a quorum; or
(c) if there are no Disinterested Directors or if a majority of the
Disinterested Directors so directs, by Independent Counsel (as defined in
Section 18 hereof) in a written opinion to the Board of Advisors or Board of
Directors, as applicable, a copy of which shall be delivered to the Indemnitee;
or (d) as applicable, by a vote of the securityholders representing a majority
of Holdings' common units, a majority of MRG's common stock or a majority of
MOC's common stock. Any Independent Counsel selected pursuant to clause (c) of
the preceding sentence

--------------------------------------------------------------------------------


shall be approved by the Indemnitee. Upon failure to so select such Independent
Counsel or upon failure of the Indemnitee to so approve, such Independent
Counsel shall be selected by the Chancellor of the State of Delaware or such
other person as the Chancellor shall designate to make such selection.

        A determination of entitlement to indemnification shall be made not
later than 60 days after receipt by an Indemnifying Party of a written request
for indemnification addressed to the Secretary thereof. Such request shall
include documentation or information that is necessary for such determination
and that is reasonably available to the Indemnitee. Any expenses (including
attorneys' fees) incurred by the Indemnitee in connection with the Indemnitee's
request for indemnification hereunder shall be borne by the Indemnifying Parties
and each hereby, jointly and severally, indemnifies and agrees to hold the
Indemnitee harmless therefrom irrespective of the outcome of the determination
of the Indemnitee's entitlement to indemnification. If the person making such
determination shall determine that the Indemnitee is entitled to indemnification
as to part (but not all) of the application for indemnification, such person
shall reasonably prorate such partial indemnification among the applicable
claims, issues or matters.

        Section 9.    Presumptions and Effect of Certain Proceedings.    The
Secretary of an Indemnifying Party shall, promptly upon receipt of the
Indemnitee's request for indemnification, advise in writing the Board of
Advisors, Board of Directors or, as applicable, such other person or persons
empowered to make the determination as provided in or pursuant to Section 8 that
the Indemnitee has made such request for indemnification. Upon making such
request for indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Indemnifying Party shall have the burden of
proof in the making of any determination contrary to such presumption. If the
person or persons so empowered to make such determination on behalf of an
Indemnifying Party shall have failed to deny the request for indemnification
within 60 days after receipt by the Indemnifying Party of such request, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and the Indemnitee shall be absolutely entitled to such
indemnification, absent actual and material fraud in the request for
indemnification. The termination of any action, suit or proceeding described in
Section 3 or 4 hereof by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, shall not, of itself: (a) create a
presumption that the Indemnitee did not act in good faith and in a manner which
the Indemnitee reasonably believed to be in or not opposed to the best interests
of the Company, and, with respect to any criminal action or proceeding, that the
Indemnitee had reasonable cause to believe that the Indemnitee's conduct was
unlawful; or (b) otherwise adversely affect the rights of the Indemnitee to
indemnification, except as may be specifically provided herein.

        Section 10.    Advancement of Expenses.    Notwithstanding the other
provisions of this Agreement (including, without limitation, Sections 8 and 9),
all reasonable expenses incurred by the Indemnitee (including attorneys' fees
(which shall include, without limitation, retainers and advances of
disbursements required of the Indemnitee)) shall be paid by the Indemnifying
Parties in advance of the final disposition of an action, suit or proceeding,
whether civil, criminal, administrative or investigative in nature, at the
request of the Indemnitee within 20 days after the receipt by the Indemnifying
Parties of a statement or statements from the Indemnitee requesting such advance
or advances from time to time. Expenses for which the Indemnitee shall be
entitled to be paid in advance shall include, without limitation, those incurred
in connection with any proceeding by the Indemnitee seeking an adjudication or
award in arbitration pursuant to this Agreement. Any statement or statements
contemplated by the first sentence of this paragraph shall reasonably evidence
the expenses incurred by the Indemnitee and shall include or be accompanied by
an undertaking by or on behalf of the Indemnitee to repay the amounts set forth
therein if it is ultimately determined that the Indemnitee is not entitled to be
indemnified against such expenses by the Indemnifying Parties as provided by
this Agreement or otherwise. The Indemnifying Parties shall have the burden of
proof in any determination under this Section 10.

        Section 11.    Remedies of the Indemnitee in Cases of Determination not
to Indemnify or to Advance Expenses.     In the event that a determination is
made that the Indemnitee is not entitled to indemnification hereunder or if
payment has not been timely made following a determination of entitlement to
indemnification pursuant to Sections 8 and 9, or if expenses are not timely
advanced

--------------------------------------------------------------------------------


pursuant to Section 10, the Indemnitee shall be entitled to seek a final
adjudication in the Delaware Court of Chancery, first, and then (if the Delaware
Court of Chancery does not have jurisdiction to make such adjudication) in any
other court of competent jurisdiction, of the Indemnitee's entitlement to such
indemnification or advance. Alternatively, the Indemnitee, at the Indemnitee's
option, may, to the extent permitted by applicable law, seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association, such award to be made within 60 days following
the filing of the demand for arbitration. The Indemnifying Parties shall not
oppose the Indemnitee's right to seek any such adjudication or award in
arbitration or any other claim, in each case to the extent permitted by
applicable law. Such judicial proceeding or arbitration shall be made de novo
and the Indemnitee shall not be prejudiced by reason of a determination by the
Indemnifying Parties (if so made) that the Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 8 or 9 hereof that the Indemnitee is entitled to
indemnification, the Indemnifying Parties shall be bound by such determination
and precluded from asserting that such determination has not been made or that
the procedure by which such determination was made is not valid, binding and
enforceable. Each Indemnifying Party further agrees to stipulate in any such
court or before any such arbitrator that it is bound by all of the provisions of
this Agreement and is precluded from making any assertion to the contrary. If
the court or arbitrator shall determine that the Indemnitee is entitled to any
indemnification or advance hereunder, the Indemnifying Parties shall pay all
reasonable expenses (including attorneys' fees) actually incurred by the
Indemnitee in connection with such adjudication or award in arbitration
(including, but not limited to, any appellate proceedings).

        Section 12.    Other Rights to Indemnification.    The indemnification
and advancement of expenses provided by this Agreement shall not be deemed
exclusive of any other rights to which the Indemnitee may now or in the future
be entitled, including, but not limited to, those provided under any provision
of the applicable governing documents of the Company (including, as applicable,
the certificate of incorporation and by-laws of any corporation, the operating
agreement of any limited liability company, the partnership agreement of any
partnership and the limited partnership agreement of any limited partnership) or
under any agreement or law or vote of stockholders, members, disinterested
directors or those in similar capacities, or to which the Indemnitee may
otherwise be entitled.

        Section 13.    Attorneys' Fees and Other Expenses To Enforce
Agreement.    In the event that the Indemnitee is subject to or intervenes in
any action, suit or proceeding in which the validity or enforceability of this
Agreement is at issue or seeks an adjudication or award in arbitration to
enforce the Indemnitee's rights under, or to recover damages for breach of, this
Agreement, the Indemnitee, if the Indemnitee prevails in whole or in part in
such action, suit or proceeding, shall be entitled to recover from the
Indemnifying Parties, and shall be indemnified by the Indemnifying Parties
against, all reasonable expenses (including attorneys' fees) actually incurred
by the Indemnitee, provided that, in bringing the advancement action, the
Indemnitee acted in good faith. Nothing contained in this Section 13 shall limit
the rights of the Indemnitee under any other provision of this Agreement,
including, without limitation, Section 11.

        Section 14.    Duration of Agreement.    This Agreement shall apply with
respect to the Indemnitee's occupation of any Covered Position with respect to
the Company and/or with respect to one or more other entities at the request of
the Company in each case prior to the date of this Agreement and with respect to
all periods of such service after the date of this Agreement. This Agreement
shall be binding upon each Indemnifying Party and its respective successors and
assigns (including any transferee of all or substantially all of its assets and
any successor by merger or operation of law) and shall inure to the benefit of
the Indemnitee and the Indemnitee's spouse, assigns, heirs, devises, executors,
administrators or other legal representatives, even though the Indemnitee may
have ceased to occupy any Covered Position with respect to the Company and/or
with respect to one or more other entities at the request of the Company.

        Section 15.    Severability.    If any provision of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraphs of
this

--------------------------------------------------------------------------------


Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.

        Section 16.    Identical Counterparts.    This Agreement may be executed
in counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

        Section 17.    Headings.    The headings of the paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

        Section 18.    Definitions.    For purposes of this Agreement:

        (a)    "Disinterested Director" shall mean, as applicable, a member of
the Board of Advisors of Holdings, the Board of Directors of MRG or the Board of
Directors of MOC, in each case who is not a party to the action, suit or
proceeding in respect of which indemnification is being sought by the
Indemnitee.

        (b)    "Independent Counsel" shall mean a law firm or a member of a law
firm that neither is presently nor in the past five years has been retained to
represent: (i) the Company or the Indemnitee in any matter material to either
such party; or (ii) any other party to the action, suit or proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term "Independent Counsel" shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee's right to indemnification under this
Agreement.

        Section 19.    Modification and Waiver.    No supplement, modification
or amendment to or of this Agreement shall be binding unless executed in writing
by the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

        Section 20.    Notice by the Indemnitee.    The Indemnitee agrees
promptly to notify the Indemnifying Parties in writing upon being served with
any summons, citation, subpoena, complaint, indictment, information or other
document relating to any matter that may be subject to indemnification
hereunder, whether civil, criminal, administrative or investigative in nature or
otherwise; provided, however, that, the failure to so notify the Indemnifying
Parties will not relieve an Indemnifying Party from any liability it may have to
the Indemnitee, except to the extent that such failure materially prejudices
such Indemnifying Party's ability to defend such claim. With respect to any
action, suit or proceeding to which the Indemnitee notifies the Indemnifying
Parties of the commencement thereof:

        (a)    Each Indemnifying Party will be entitled to participate therein
at its own expense; and

        (b)    Except as otherwise provided below, to the extent that it may
wish, each Indemnifying Party jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to the Indemnitee. After notice from an Indemnifying
Party to the Indemnitee of its election so to assume the defense of any action,
suit or proceeding, such Indemnifying Party will not be liable to the Indemnitee
under this Agreement for any legal or other expenses subsequently incurred by
the Indemnitee in connection with the defense thereof other than reasonable
costs of investigation or as otherwise provided below. The Indemnitee shall have
the right to employ the Indemnitee's own counsel in such action, suit or
proceeding, but the fees and expenses of such counsel incurred after notice from
an Indemnifying

--------------------------------------------------------------------------------




Party of its assumption of the defense thereof shall be at the expense of the
Indemnitee and not subject to indemnification hereunder unless (i) the
employment of counsel by the Indemnitee has been authorized by such Indemnifying
Party, (ii) in the reasonable opinion of counsel to the Indemnitee there is or
may be a conflict of interest between such Indemnifying Party and the Indemnitee
in the conduct of the defense of such action or (iii) such Indemnifying Party
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases the fees and expenses of counsel shall be at the expense of
the Indemnifying Party.

        Section 21.    Settlement.    Neither an Indemnifying Party nor the
Indemnitee shall settle any claim without the prior written consent of the
other, which consent shall not be unreasonably withheld.

        Section 22.    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, on the day of delivery,
or (b) if mailed by certified or registered mail with postage prepaid, properly
addressed, on the third business day after the date on which it is so mailed:

    (i)   if to the Indemnitee, to the address set forth below the Indemnitee's
signature; and
 
 
(ii)
 
if to Holdings, to:
 
 
 
 
Morton's Holdings, LLC
c/o Morton's Restaurant Group, Inc.
3333 New Hyde Park Road
Suite 210
New Hyde Park, New York 11042
Attn: Secretary
 
 
(iii)
 
if to MRG, to:
 
 
 
 
Morton's Restaurant Group, Inc.
3333 New Hyde Park Road
Suite 210
New Hyde Park, New York 11042
Attn: Secretary
 
 
(iv)
 
if to MOC, to:
 
 
 
 
Morton's of Chicago, Inc.
350 West Hubbard Street
Suite 610
Chicago, Illinois 60610
Attn: Secretary

or to such other address as may have been furnished to the other parties hereto.

        Section 23.    Governing Law.    The parties agree that this Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without regard to the conflicts of law principles
thereof.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the day and year first above written.

    MORTON'S HOLDINGS, LLC
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
MORTON'S RESTAURANT GROUP, INC.
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
MORTON'S OF CHICAGO, INC.
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
 


--------------------------------------------------------------------------------

[Signature of Indemnitee]


 
 
 
      Name:        

--------------------------------------------------------------------------------


 
 
Address:
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
